EXHIBIT 10.1

[logo.jpg]
 
EMPLOYMENT AGREEMENT


Bridgeline Digital, Inc., a Delaware Corporation (the “Employer” or the
“Company”) and Michael Prinn (the “Employee”), in consideration of the mutual
promises made herein, agree as follows:


ARTICLE 1
TERM OF EMPLOYMENT


Section 1.1                      Specified Period.  Employer hereby employs
Employee, and Employee hereby accepts employment with Employer for the term of
ten (10) months, with the period beginning on December 1, 2010 (the
“Commencement Date”), and terminating on September 30, 2011 (“Initial Term”).


Section 1.2                      Succeeding Term.  At the end of the Initial
Term, or any succeeding one year term, this Employment Agreement shall renew for
successive periods of one (1) year each (a “Succeeding Term”) only if the
Employer gives written notice of renewal to Employee not less than sixty (60)
days prior to the end of the Initial Term.  If such notice of renewal is not
provided to the Employee by the Employer this Employment Agreement will
terminate, except the  provisions of Sections 2.3, 2.4, 2.5 and 2.6 shall
continue in force so long as the Employee remains employed by the Employer or
any Affiliate of the Employer, whether under this Agreement or not, and whether
as a consultant or not, and shall survive any termination of employment under
this Agreement for the periods specified therein, all as is more specifically
provided in Section 7.10. Once this Employment Agreement terminates then the
Employee shall become an employee at will at the end of the Initial Term or
Succeeding Term.


Section 1.3                      Employment Term Defined. As used herein, the
phrase “employment term” refers to the entire period of employment of Employee
by Employer hereunder, whether such employment is during the Initial Term,
Succeeding Term or, following the end of the Succeeding Term, as an employee at
will.


ARTICLE 2
DUTIES AND OBLIGATIONS OF EMPLOYEE


Section 2.1                      General Duties.  Employee shall serve as Vice
President and Chief Accounting Officer for  the Employer.  In such capacity,
Employee shall do and perform all services, acts or things consistent within the
scope of his employment and with the Employee’s skill and expertise in
accordance with the instructions of and policies set by Employer’s Chief
Executive Officer, or his designee.  Employee shall perform such services at, 10
Sixth Road, Woburn, MA 01801 or at such other location as may be designated by
Employer.  The Employee shall be available to make business trips within the
United States for the purpose of meeting with and consulting with other members
of the Employer’s management, as well as with present and proposed customers and
parties with whom the Employer does business, all on reasonable terms, bearing
in mind the position of the Employee.


Section 2.2                      Devotion to Employer’s Business.


(a)           Employee shall devote his best efforts and entire productive time,
ability and attention to diligently promote and improve the business of Employer
during the Term.


(b)           Employee shall not engage in any other business duties or pursuits
whatsoever, or directly or indirectly render any services of a business,
commercial or professional nature to any other person or organization, whether
for compensation or otherwise, without the prior written consent of the
Employer’s Chief Executive Officer .  This Agreement shall not be interpreted to
prohibit Employee from making passive personal investments or conducting private
business affairs if those private business affairs do not materially interfere
with the services required under this Agreement.




 

          Employee   Bridgeline

 
1

--------------------------------------------------------------------------------

 
Section 2.3                      Confidential Information; Tangible Property;
Competitive Activities.


(a)           Employee shall hold in confidence and not use or disclose to any
person or entity without the express written authorization of Employer, either
during the term of employment or any time thereafter, secret or confidential
information of Employer, as well as secret or confidential information and
materials received in confidence from third parties by Employee or Employer.  If
any confidential information described below is sought by legal process,
Employee will promptly notify Employer and will cooperate with Employer in
preserving its confidentiality in connection with any legal proceeding.


The parties hereto hereby stipulate that, to the extent it is not known
publicly, the information described in this Section (herein referred to as
“Confidential Information”) is important, material and has independent economic
value (actual or potential) from not being generally known to others and that
any breach of any terms of this Section 2.3 is a material breach of this
Agreement:  (i) the names, buying habits and practices of Employer’s customers
or prospective customers; (ii) Employer’s sales and marketing strategy and
methods and related data; (iii) the names of Employer’s vendors and suppliers;
(iv) cost of materials/services; (v) the prices Employer obtains or has obtained
or for which it sells or has sold its products or services; (vi) development
costs; (vii) compensation paid to employees or other terms of employment; (viii)
Employer's past and projected sales volumes; (ix) confidential information
relating to actual products, proposed products or enhancements of existing
products, including, but not limited to, source code, programming instructions,
engineering methods and techniques, logic diagrams, algorithms, development
environment, software methodologies, and technical specifications for the
Employer’s web design and content management software.  Confidential Information
shall also include all information which the Employee should reasonably
understand is secret or confidential information, if the Employee has
participated in or otherwise been involved with the development, analysis,
invention or origination of such Confidential Information belonging to the
Employer, including, without limitation, methods, know-how, formula, customer
and supplier lists, personnel and financial data, business plans, as well as
product information, product plans and product strategies. Notwithstanding the
foregoing, “Confidential Information” does not include any information which (A)
is now available to the public or which becomes available to the public, (B) is
or becomes available to the Employee from a source other than the Employer and
such disclosure is not a breach of a confidentiality agreement with the
Employer, or (C) is required to be disclosed by any government agency or in
connection with a court proceeding.
 
All Confidential Information, as well as all software code, methodologies,
models, samples, tools, machinery, equipment, notes, books, correspondence,
drawings and other written, graphical or electromagnetic records relating to any
of the products of Employer or relating to any of the Confidential Information
of Employer which Employee shall prepare, use, construct, observe, possess, or
control shall be and shall remain the sole property of Employer and shall be
returned by Employee upon termination of employment.


(b)        During his employment and for twelve (12) months after the
termination of his employment for any reason whatsoever, Employee shall not,
directly or indirectly, without the written consent of the Employer:  (i) invest
(except for the ownership of less than 3% of the capital stock of a publicly
held company), or hold a directorship or other position of authority in any of
the Company's Direct Competitors (“Direct Competitors” defined as: any person or
entity, or a department or division of an entity, whereby more than 25% of the
person’s or entity’s total revenues are derived from the Competitive Services
(“Competitive Services” defined as design and development for third parties of:
Internet/Intranet/Extranet Web sites and Web applications, content management
software, document management software, analytics software, eCommerce,
eMarketing, or services such as Web consulting services or Web hosting
services)),  (ii) undertake preparation of or planning for an organization or
offering of Competitive Services, (iii) combine or collaborate with other
employees or representatives of the Employer or any third party for the purpose
of organizing, engaging in, or offering Competitive Services, or (iv) be
employed by, serve as a consultant to or otherwise provide services to (whether
as principal, partner, shareholder, member, officer, director, stockholder,
agent, joint venturer, creditor, investor or in any other capacity), or
participate in the management of a Direct Competitor or participate in any other
business that the Employer may be engaged or is planning to undertake in at the
date of the
 

          Employee   Bridgeline

 
2

--------------------------------------------------------------------------------

 
termination of this Agreement.   Notwithstanding any to the contrary contained
in this Section 2.3, in the event your employment is terminated for reasons in
which economic factors are considered (specifically, a layoff or closing of the
office where you are employed), then the provisions of this Section 2.3 shall
not apply.  However, all other provisions of this Agreement shall remain in full
force and effect, including without limitation sections 2.3(a), 2.3(c) through
2.3(f).


(c)           During his employment and for twelve (12) months after the
termination of such employment for any reason whatsoever, Employee shall not
become employed by, associated with, or engaged by, in any capacity whatsoever,
any customer, client or account (as defined below) of the Employer whereby
Employee provides services to such customer, client or account similar to those
provided by the Employer to the customer, client or account during Employee’s
employment.  Employee acknowledges and understands that Employer’s customers,
clients and accounts have executed or will execute agreements pursuant to which
the customer, client or account agrees not to hire Employer’s employees.


(d)           During his employment and for twelve (12) months after the
termination of such employment for any reason whatsoever, Employee shall not,
directly or indirectly, without the consent of the Employer:  contact, recruit,
solicit, induce or employ, or attempt to contact, recruit, solicit, induce or
employ, any employee, consultant, agent, director or officer of the Employer to
terminate his/her employment with, or otherwise cease any relationship with, the
Employer; or contact, solicit, divert, take away or accept business from, or
attempt to contact, solicit, divert or take away, any clients, customers or
accounts, or prospective clients, customers or accounts, of the Employer, or any
of the Employer’s business with such clients, customers or accounts which were,
directly or indirectly, contacted, solicited or served by Employee, or were
directly or indirectly under his responsibility, while Employee was employed by
the Company, or the identity of which Employee became aware during the term of
his employment.


As used in this agreement the term "client," "customer," or "accounts" shall
include: (i) any person or entity that is a client, customer or account of the
Employer on the date hereof or becomes a client, customer or account of the
Employer during the Employee’s employment; (ii) any person or entity that was a
client, customer or account of the Employer at anytime during the two-year
period preceding the date of Employee’s termination; and (iii) any prospective
client, customer or account to whom the Employer has made a presentation (or
similar offering of services) within a period of 180 days preceding the date of
the termination of Employee’s employment.


(e)           The covenants of this Section 2.3 shall be construed as separate
covenants covering their subject matter in each of the separate counties and
states in the United States in which Employer (or its Affiliates) transacts its
business.  If at any time the foregoing provisions shall be deemed to be invalid
or unenforceable or are prohibited by the laws of the state or place where they
are to be enforced, by reason of being vague or unreasonable as to duration or
place of performance, this Section shall be considered divisible and shall
become and be immediately amended to include only such time and such area as
shall be determined to be reasonable and enforceable by the court or other body
having jurisdiction over this Agreement; and the Employer and the Employee
expressly agree that this Section, as so amended, shall be valid and binding as
though any invalid or unenforceable provision had not been included herein.


(f)           The Employee represents and warrants that Employee is free to
enter into this Agreement and to perform each of the terms and covenants
contained herein, and that doing so will not violate the terms or conditions of
any agreement between Employee and any third party.


Section 2.4                      Inventions and Original Works.
 
(a)           Subject to Section 2.4(b) below, the Employee agrees that he will
promptly make full written disclosure to Employer, will hold in trust for the
sole right and benefit of Employer, and hereby irrevocably assigns to Employer
without any additional compensation all of his right, title and interest in and
to any and all inventions (and patent rights with respect thereto), original
works of authorship (including all copyrights with respect thereto),
developments, improvements or trade secrets which Employee may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
 

          Employee   Bridgeline

 
3

--------------------------------------------------------------------------------

 
or reduced to practice, relating to or concerning the business of the Employer,
whether or not conceived, developed or reduced to practice: (i) during working
hours, (ii) while on Employer premises, (iii) with use of Company equipment,
materials or facilities, or (iv) while performing his duties under this
Agreement (“Employer Intellectual Property”).


Employee acknowledges that all original works of authorship relating to the
business of Employer which are made by him (solely or jointly with others)
within the scope of his duties under this Agreement and which are protectable by
copyrights are “works made for hire” as that term is defined in the United
States Copyright Act (17 U.S.C.A., Section 101), and that Employee is an
employee as defined under that Act. Employee further agrees from time to time to
execute written transfers to Employer of ownership or specific original works or
authorship (and all copyrights therein) made by Employee (solely or jointly with
others) which may, despite the preceding sentence, be deemed by a court of law
not to be “works made for hire” in such form as is acceptable to Employer in its
reasonable discretion. Employee hereby waives in favor of Employer and its
assigns and licensees any and all artist’s or moral rights Employee  may have in
respect of any Invention pursuant to any local, state or federal laws or
statutes of the United States and all similar rights under the laws of all
jurisdictions.


(b)           The parties agree that the “business of the Employer” for the
purposes of this Section 2.4 is acting as “a designer and developer for third
parties of Internet/Intranet/Extranet Web sites and Web applications, content
management software, document management software, analytics software,
eCommerce, eMarketing, or services such as Web consulting services or Web
hosting services”. Employee shall provide to Employer, and attach hereto as
Exhibit 2.4(b), a list identifying and describing in reasonable detail all
inventions (and patent rights with respect thereto), original works of
authorship (including all copyrights with respect thereto), developments,
improvements, concepts or trade secrets which Employee has solely or jointly
conceived or developed or reduced to practice, or caused to be conceived or
developed or reduced to practice to date, and other intellectual property of the
Employee.  For the avoidance of doubt, Employee will identify on Exhibit 2.4(b)
with sufficient detail any intellectual property belonging to the Employee prior
to the date hereof, including that related to the business of the Employer
(collectively the “Employee's Personal Intellectual Property”).  Employer
acknowledges and agrees that the provisions of Section 2.4(a) shall not apply to
Employee’s Personal Intellectual Property or to any inventions (and patent
rights with respect thereto), original works of authorship (including all
copyrights with respect thereto), developments, improvements, concepts or trade
secrets conceived of or developed by Employee during the term of this Agreement
that is not Employer Intellectual Property.


Section 2.5                      Maintenance of Records.  Except with respect to
the Intellectual Property for which the Employer has no rights, Employee agrees
to keep and maintain reasonable written records of all inventions, original
works of authorship, trade secrets developed or made by him (solely or jointly
with others) during the employment term.  The Employee also agrees to make and
maintain adequate and reasonable written records customarily maintained by
corporate managers, including, without limitation, lists and telephone numbers
of persons and companies he has contacted during his engagement by the
Employer.  Immediately upon the Employer’s request and promptly upon termination
of the Employee’s engagement with the Employer, the Employee shall deliver to
the Employer all written records as described in this Section, together with all
memoranda, notes, records, reports, photographs, drawings, plans, papers,
computer storage media, Confidential Information or other documents made or
compiled by the Employee or made available to the Employee during the course of
his engagement by the Employer, and any copies or abstracts thereof, whether or
not of a secret or confidential nature, and all of such records, memoranda or
other documents shall, during and after the engagement of the Employee by the
Employer, be and shall be deemed to be the property of the Employer.


Section 2.6                      Obtaining Letters Patent and Copyright
Registration.  During the employment term hereunder, Employee agrees to assist
Employer, at Employer’s expense, to obtain United States or foreign letters
patent, and copyright registrations (as well as any transfers of ownership
thereof) covering inventions and original works of authorship assigned hereunder
to Employer. Such obligation shall continue beyond the termination of this
Agreement for a reasonable period of time not to exceed one (1) year subject to
Employer’s obligation to compensate Employee at such rates as may be mutually
agreed upon by the Employer and Employee at the time, but not exceeding the
annualized rate provided for in Section 4.1 of this Agreement, and reimbursement
to Employee of all expenses incurred.
 

          Employee   Bridgeline

 
4

--------------------------------------------------------------------------------

 
If Employer is unable for any reason whatsoever, including Employee’s mental or
physical incapacity to secure Employee’s signature to apply for or to pursue any
application for any United States of foreign letters, patent or copyright
registrations (or any document transferring ownership thereof) covering
inventions or original works or authorship assigned to Employer under this
Agreement, Employee hereby irrevocably designates and appoints Employer and its
duly authorized officers and agents as Employee's agent and attorney-in-fact to
act for and in his behalf and stead to execute and file any such applications
and documents and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations or
transfers thereof with the same legal force and effect as if executed by
Employee.  This appointment is coupled with an interest in and to the inventions
and works of authorship and shall survive Employee's death or
disability.  Employee hereby waives and quitclaims to Employer any and all
claims of any nature whatsoever which Employee now or may hereafter have against
third parties for infringement of any patents or copyrights resulting from or
relating to any such application for letters, patent or copyright registrations
assigned hereunder to Employer.


 
ARTICLE 3
COMPENSATION OF EMPLOYEE


Section 3.1                      Annual Salary.  As compensation for his/her
services hereunder, Employee shall be paid a salary at the rate of $6,666.67
semi monthly (the equivalent of One Hundred and Sixty Thousand 00/100 Dollars
($160,000) per year) (“Salary”) from the Commencement Date.  Salary shall be
paid in equal installments not less frequently than twice each month.


Section 3.2                      Quarterly Bonus.  The Employee shall be
eligible to be paid a quarterly bonus earned in accordance with the terms set
forth on Exhibit 3.2.


Section 3.3                      Tax Withholding.  Employer shall have the right
to deduct or withhold from the compensation due to Employee hereunder any and
all sums required for federal income and social security taxes and all state or
local taxes now applicable or that may be enacted and become applicable in the
future, for which withholding is required by law.


Section 3.4                      Stock Options.  The Employer may, at the
Employer’s sole discretion, issue Stock Options to the Employee.  All stock
options granted the Employee shall be subject to a stock option agreement, a
stock option plan and such other restrictions as are generally applicable to
stock options issued to employees of the Employer, as each may be amended from
time to time. Additionally,  you will be granted options to purchase 50,000
shares of common stock of the Company pursuant to terms approved by the Board of
Directors of the Company.




ARTICLE 4
EMPLOYEE BENEFITS


Section 4.1                      Annual Vacation.  Employee shall be entitled to
fifteen (15) business days of paid vacation during each year of this Agreement.
Employee may be absent from his employment for vacation at such times as are
pre-approved by the Employer’s CEO. Unused vacation shall not be carried over
into the next year, and will not be paid in the form of cash.


Section 4.2                      Benefits. Employee shall be eligible to
participate in benefit plans provided by Employer, including health, and life
insurance coverage should Employer elect to participate in any such plans.


Section 4.3                      Business Expenses.  Employer shall reimburse
Employee for all appropriate expenses for travel and entertainment by Employee
for legitimate business purposes, provided that they are approved in writing by
the Company’s Chief Executive Officer or his designee, and provided that
Employee furnishes to Employer adequate records and documentary evidence for the
substantiation of each such expenditure, as required by the Internal Revenue
Code of 1986, as amended.  Per the Company’s policy’s, expense reports must be
submitted each month to ensure reimbursement.




 

          Employee   Bridgeline

 
5

--------------------------------------------------------------------------------

 
ARTICLE 5
TERMINATION OF EMPLOYMENT


Section 5.1                      Termination. Employee’s employment hereunder
may be terminated by Employee or Employer as herein provided, without further
obligation or liability, except as expressly provided in this Agreement.


Section 5.2                       Resignation, Retirement, Death or
Disability.   Employee’s employment hereunder shall be terminated at any time by
Employee’s resignation, or by Employee’s retirement, death, or his inability to
perform the essential functions of his position under this Agreement, with or
without reasonable accommodation, for a total of ninety (90) days or more in any
continuous two hundred (200) day period because of a substantial physical or
mental impairment (“Disability”).  Employer shall not be liable for payment of
base or bonus compensation during any period of disability, though benefits
shall continue to accrue.


Section 5.3                      Termination for Cause.  Employee’s employment
hereunder may be terminated for Cause.  "Cause" is conduct, as determined by the
Chief Executive Officer, or his designee, involving one or more of the
following: (i) gross misconduct by the Employee; or (ii) the willful disregard
of the rules or policies of the Company, provided that the Company must provide
Employee with written notice from the Company of such willful disregard of the
rules or polies of the Company and Employee fails to cure (if curable) such
willful disregard of the rules or policies of the Company within five business
days of such notice; or (iii) the violation of any noncompetition or
nonsolicitation covenant with, or assignment of inventions obligation to, the
Company; or (iv) the formal charge of the Employee of a felony; or (v) the
commission of an act of embezzlement, fraud or breach of fiduciary duty against
the Company  (vi) engagement in a specific act or pattern of behavior which, in
the reasonable opinion of the Company, impugns the reputation of the Company or
which creates an environment materially non-conducive to the growth and
development of the Company, (vii) the failure of the Employee to perform in a
material respect his employment obligations as set forth in this Agreement
without proper cause and the continuation thereof after delivery to Employee of
written notice from the Employer specifying in reasonable detail the nature of
such failure.   For purposes of this Section, no act, or failure to act, on the
Employee’s part shall be considered “willful” unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Employer.


Section 5.4                      Termination Without Cause; Termination for Good
Reason.  Employee’s employment hereunder may be terminated without Cause upon
ten (10) business days’ notice for any reason. Employee's employment may be
terminated by Employee at any time for Good Reason.   For purposes of this
Agreement, “Good Reason” shall mean:


(a) failure of the Employer to continue Employee in the position of Vice
President and Chief Accounting Officer of the employer;  (b) material diminution
in the nature or scope of the Employee’s responsibilities, duties or authority
(provided, however, any general diminution of the business of the Employer,
shall not constitute “Good Reason”); or (c) material failure of the Employer to
provide the Employee the compensation and benefits in accordance with the terms
of Articles 3 and 4 hereof, other than a reduction in compensation or benefits
that is generally applicable to all other similarly situated employees of the
Company.


Section 5.5                      Expiration.  Employee's employment hereunder
shall be terminated upon expiration of the Term of Employment as provided in
Sections 1.1 and 1.2, unless the parties agree that the Employee's employment
shall become “at will.”


Section 5.6                      Notice of Termination.  Any termination of the
Employee’s employment by the Employer or by the Employee (other than termination
by reason of resignation, retirement, or death), shall be communicated by
written Notice of Termination to the other party hereto.  For purposes of this
 

          Employee   Bridgeline

 
6

--------------------------------------------------------------------------------

 
Agreement, a “Notice of Termination” shall mean a notice which shall include the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee's employment under the provision so
indicated.


Section 5.7                      Date of Termination.  The “Date of Termination”
shall be:  (a) if the Employee’s employment is terminated by his death, the date
of his death; (b) if the Employee’s employment is terminated by reason of
Employee’s disability, thirty (30) days after Notice of Termination is given;
(c) if the Employee's employment is terminated for Cause, the date the Notice of
Termination is given or after if so specified in such Notice of
Termination;  (d) if the Employee's employment is terminated for any other
reason, the date on which a Notice of Termination is given.


ARTICLE 6
PAYMENTS TO EMPLOYEE UPON TERMINATION


Section 6.1                      Death, Disability or Retirement. In the event
of Employee’s Retirement, Death or Disability, all benefits generally available
to Employer's employees as of the date of such an event shall be payable to
Employee or Employee's estate, in accordance with the terms of any plan,
contract, understanding or arrangement forming the basis for such
payment.  Neither Employer nor any affiliate shall have any further obligation
to Employee under this Agreement or otherwise, except for payment to Employee of
any and all accrued salary and bonuses, provision of the opportunity to elect
COBRA health care continuation and otherwise as may be expressly required by
law.
 
Section 6.2                      Termination for Cause or Resignation.  In the
event Employee is terminated by Employer for Cause or Employee resigns (other
than a Termination by Employee for Good Reason), neither Employer nor any
affiliate shall have any further obligation to Employee under this Agreement or
otherwise, except for payment to Employee of any and all accrued salary and
bonuses, provision of the opportunity to elect COBRA health care continuation
and otherwise as may be expressly required by law.


Section 6.3                      Termination Without Cause; Termination for Good
Reason.  Subject to other provisions in this Article 6 to the contrary and
during the Initial Term and any Succeeding Annual Terms only, upon the
occurrence of a termination without Cause by Employer or a Termination for Good
Reason by Employee, Employer shall:
 
(a)   Pay to Employee any and all accrued salary, bonuses and vacation;
 
(b)  Pay to Employee, or in the event of Employee's subsequent death, to
Employee's surviving spouse, or if none, to Employee's estate, as severance pay
or liquidated damages, or both, a sum equal to (i) the monthly rate of Salary
payable under this Agreement for a period of six (6months, and (ii) an amount
equal to the quarterly bonus paid to Employee for the preceding quarter
immediately prior to Employee's termination;


(c)  Cause any stock options issued to Employee which have not lapsed and which
are not otherwise exercisable to be accelerated so as to immediately exercisable
by Employee;


(d)  Pay the Employer’s portion of the COBRA health insurance continuation
premium in the same amount Employer contributed for Employee’s health insurance
as of the date of Employee’s termination for a period of three (3) months and
thereafter provide Employee the opportunity to continue to elect  COBRA health
care continuation at Employee’s cost (provided that the Employee makes the
required premium contributions); provided, however, that Employer's obligation
to contribute its portion of the COBRA insurance premium during this three month
period  will cease immediately in the event Employee becomes employed following
termination.  Employee agrees to notify Employer immediately regarding such new
employment; and


(e)   Provide to Employee such other payments or benefits as may be expressly
required by law.
 

          Employee   Bridgeline

 
7

--------------------------------------------------------------------------------

 
ARTICLE 7
GENERAL PROVISIONS


Section 7.1                       Notices.  Any notices to be given hereunder by
either party to the other shall be in writing and may be transmitted by personal
delivery or by mail, first class, postage prepaid, or by electronic facsimile or
email transmission (with verification of receipt).  Mailed notices shall be
addressed to the parties at their respective addresses set forth herein.  Each
party may change that address by written notice in accordance with this section.
Notices delivered personally shall be deemed communicated as of the date of
actual receipt. Mailed notices shall be deemed communicated as of one day after
the date of mailing.


Section 7.2                      Governing Law; Jurisdiction.  This Agreement
shall be governed by, construed and interpreted in accordance with the laws of
the Commonwealth of Massachusetts, without regard to its principles of conflicts
of laws.  Any action or proceeding seeking to enforce any provision of, or based
on any right arising out of, this Agreement or any of the transactions
contemplated hereby, shall be brought against any of the parties in the courts
of the Commonwealth of Massachusetts, and each of the parties irrevocably
submits to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding, waives any objection to
venue laid therein, agrees that all claims in respect of any action or
proceeding shall be heard and determined only in any such court and agrees not
to bring any action or proceeding arising out of or relating to this Agreement
or any transaction contemplated hereby in any other court.  Process in any
action or proceeding referred to in the preceding sentence may be served on any
party anywhere in the world.


Section 7.3                      Attorney’s Fees and Costs.  If Employer or
Employee commences any action at law or in equity against arising out of or
relating to this Agreement (other than any statutory cause of action relating to
employment, including but not limited to claims under state and federal
employment laws) and Employer prevails in such action, Employee shall reimburse
Employer its reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which Employer may be entitled.  This provision
shall be construed as applicable to the entire contract.


Section 7.4                      Entire Agreement.  This Agreement supersedes
any and all other agreements, either oral or in writing, between the parties
hereto with respect to the subject matter contained herein and contains all of
the covenants and agreements between the parties with respect to that subject
matter, including without limitation, any prior Employment Agreement between
Employer and Employee. Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, orally or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
embodied herein, and that no other agreement, statement or promise not contained
in this Agreement shall be valid or binding on either party.


Section 7.5                      Modification.  Any modification of this
Agreement will be effective only if it is in writing and signed by the Employee
and properly authorized by Employer's Board of Directors and signed by the Chief
Executive Officer of Employer.


Section 7.6                      Effect of Waiver.  The failure of either party
to insist on strict compliance with any of the terms, covenants or conditions of
this Agreement by the other party shall not be deemed a waiver of that term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power at any one time or times be deemed a waiver or relinquishment of that
right or power for all or any other times.


Section 7.7                      Partial Invalidity.  If any provision in this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force without being impaired or invalidated in any way.
 

          Employee   Bridgeline

 
8

--------------------------------------------------------------------------------

 
Section 7.8                      Assignment.  The rights and obligations of the
parties hereto shall inure to the benefit of, and shall be binding upon, the
successors and assigns of each of them; provided, however, that the Employee
shall not, during the continuance of this Agreement, assign this Agreement
without the previous written consent of the Employer, and provided, further,
that nothing contained in this Agreement shall restrict or limit the Employer in
any manner whatsoever from assigning any or all of its rights, benefits or
obligations under this Agreement to any successor corporation or entity or to
any affiliate of the Employer without the necessity of obtaining the consent of
the Employee. “Affiliate” as used throughout this Agreement means any person or
entity which directly or indirectly controls, or is controlled by, or is under
common control with, the Employer.


Section 7.9                      Specific Performance. If there is any violation
of the Employee's obligations herein contained, the Employer, or any of its
Affiliates, shall have the right to specific performance in addition to any
other remedy which may be available at law or at equity.


Section 7.10                     Survival of Sections.  The provisions of
Sections 2.3, 2.4, 2.5 and 2.6 shall continue in force so long as the Employee
remains employed by the Employer or any Affiliate of the Employer, whether under
this Agreement or not, and whether as a consultant or not, and shall survive any
termination of employment under this Agreement for the periods specified
therein. Notwithstanding the foregoing, the provision of Sections 2.5 shall
survive for only three years following any termination of employment.


Section 7.11                 Injunctive Relief/Acknowledgement. Employee
understands and acknowledges that the Employer's Proprietary Information,
Inventions and good will are of a special, unique, unusual, extraordinary
character which gives them a peculiar value, the loss of which cannot be
reasonably compensated by damages in an action at law.  Employee understands and
acknowledges that, in addition to any and all other rights or remedies that the
Employer may possess, Employer shall be entitled to injunctive and other
equitable relief, without posting a bond, to prevent a breach or threatened
breach of this Agreement (and/or any provision thereof) by Employee . In the
event that a court of appropriate jurisdiction awards the Company injunctive or
other equitable relief due to Employee’s breach of the terms of this Agreement,
Employee agrees that the time periods provided in Article 2.3 of this Agreement
shall be tolled for the period during which Employee is in breach of the
Agreement, and shall resume once Employee complies with such injunctive or other
equitable relief.




IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized officers as an instrument under seal at Woburn, Massachusetts on this
19th day of January, 2011.



Employer:     Employee:            
Bridgeline Digital, Inc.
                           
By: /s/Thomas L. Massie
   
/s/ Michael Prinn
 
Thomas L. Massie
   
Michael Prinn
 
President & CEO
   
 
 


 

          Employee   Bridgeline

 
9

--------------------------------------------------------------------------------

 
                                                                                                EXHIBIT
2.4(b)


Employee’s Personal Intellectual Property
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 

          Employee   Bridgeline

 
 
10

--------------------------------------------------------------------------------

 
EXHIBIT 3.2


Michael Prinn 2011 Incentive Bonus: You will have the opportunity to earn an
annual incentive bonus of $20,000 ($5,000 earned quarterly) based on the
achievement of the following three initiatives. If an acquisition is completed
by the company in Fiscal 2011 the stated goals below will be adjusted.
 
A)  
Operating Income Goal:   For fiscal year 2011, you will be entitled to earn a
quarterly incentive bonus of $1,250 when the Company minimally acheives the
following quarterly Operating Income objectives of Plan B:



      Operating Income                        Bonus
Q211                      $ 127,000                                $1,250
Q311                      $ 311,000                                $1,250
Q411                      $ 451,000                                $1,250




B)  
Hard Close of The Books ($1,250):

a.  
Hard close of the books by the 21st calendar day of each month.





C)  
Day Sales Outstanding ($1,250):

b.  
Day Sales Outstanding (DOS’s) of less than 55 days.





D)  
Timely SEC required filings ($1,250):

a.  
(10Q, 10K, & 8K)










Employer:     Employee:            
Bridgeline Digital, Inc.
                           
By: /s/Thomas L. Massie
   
/s/ Michael Prinn
 
Thomas L. Massie
   
Michael Prinn
 
President & CEO
   
 
 



 

          Employee   Bridgeline

 
 
11

--------------------------------------------------------------------------------

 